Citation Nr: 0408506	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-04 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for neck pain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Affairs 
(Board) from a January 2000 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to service 
connection for neck pain with numbness of fingers, claimed as 
secondary to the service connected carbuncle of neck, with 
surgical scars, disability.

This case was previously before the Board in May 2003. The 
Board's May 2003 decision remanded the case to the RO for 
further development.  The RO has complied with the Board's 
May 2003 Remand.


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran is service connected for carbuncle of the 
neck, with surgical scars, currently evaluated at 10 percent 
disabling.

3.  Medical evidence supports a finding that it is as likely 
as not that the veteran's neck pain is the result of the 
service connected carbuncle of the neck, with surgical scars, 
disability.


CONCLUSION OF LAW

With reasonable doubt resolved in the veteran's favor, the 
veteran's neck pain is proximately due to, or the result of 
the veteran's service connected carbuncle of the neck, with 
surgical scars, disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, the rating action of January 2000 was issued 
prior to the veteran being notified of the VCAA requirements.  
A letter from the RO to the veteran notifying him of VCAA and 
VA's duty to assist was issued in August 2002 and again in 
July 2003.  In order to satisfy the holding in Pelegrini, the 
Board would have to dismiss as void ab initio, the rating 
decisions of the RO, which were promulgated prior to 
providing the veteran full VCAA notice.  The result of this 
action would require that the entire rating process be 
reinitiated, with the veteran being provided VCAA notice and 
an appropriate amount of time to respond before an initial 
rating action, the filing by the veteran of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
veteran.  

The Board concludes that discussions as contained in the 
January 2000 rating decision, the February 2000 statement of 
the case (SOC), the RO's August 2002 and July 2003 duty to 
assist letter and the August 2003 supplemental statement of 
the case (SSOC)  have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran has submitted written arguments and testimony.  The 
rating decision, SOC and SSOC provided notice to the veteran 
of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Law and Regulations

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § .310 (2003).  
Secondary service connection may be found when an established 
service-connected condition aggravates a non-service-
connected disability.  See Allen v. Brown, 7 Vet. pp. 439 
(1995).  

Factual Background

The veteran claims entitlement to service connection for neck 
pain with numbness of the fingers, asserting that as a result 
of his service-connected carbuncle of the neck, with surgical 
scars disability.  

In November 1970, the RO granted service connection for 
carbuncle of the neck with surgical scars, assigning a 
noncompensable rating, initially, and a subsequent rating of 
10 percent.  In September 1999, the veteran submitted a claim 
for entitlement to service connection for neck pain with 
numbness of the fingers, as secondary to the service 
connected carbuncle of the neck, with surgical scars, 
disability.  He also noted that he experienced pain in his 
back and numbness of the left arm, as a result of the service 
connected disability.

The veteran's service medical records (SMRs) reveal that upon 
entry into active duty service, there was no scarring on his 
neck, or diagnosis of a neck or back condition.  Service 
medical records reveal that the veteran has a recurring 
carbuncle on the nape of the neck that was treated on a 
regular basis.  Upon separation from active duty service, 
SMRs show that the veteran had a scar on his neck.  The 
examiner also noted that the veteran experienced whiplash, 
which affected both his back and his neck.

VA medical records dated in August 1970 reflect that the 
veteran was seen for incision and drainage of a carbuncle on 
the neck.  He gave a history of 5 carbuncles at the same site 
over the prior 11/2 years.  A VA dermatological examination 
performed a few days later noted that the surgical scar was 
healing.

Post-service medical records reveal the veteran has been 
diagnosed with osteoarthritic changes of the cervical spine.  
He asserts that the osteoarthritis is due to the service 
connected carbuncles of the neck, with surgical scars, 
disability.  However, VA examination dated in December 1999 
concluded that the osteoarthritic changes in the cervical 
spine were not related to the carbuncles on the veteran's 
neck.  

Both VA and non-VA post service medical records, which 
include treatment reports and progress notes with various 
dates, show that the veteran experiences pain and swelling in 
the neck.  

In a statement from Medical Rehabilitation, Incorporated, 
dated in May 2001, the physician stated that when the veteran 
experiences swelling in his neck, he has difficulty even 
turning his neck.

In a January 2002 Board hearing, the veteran testified that 
he has undergone eighteen surgeries on his neck.  He also 
testified that he experiences pain, flare-ups and swelling in 
his neck as a result of the many surgeries that have been 
performed on his neck.  For treatment of the symptoms 
associated with recurrent carbuncles, the veteran testifies 
that he is given steroid injections.

The most recent VA orthopedic examination, dated in March 
2003, noted findings consistent with the December 1999 VA 
examination, with respect to the veteran's cervical spine 
condition.  The examiner opined that the cervical pain and 
the cervical osteoarthritis were likely unrelated, as there 
was no evidence that there was any infection from the 
carbuncles that spread to the spine.  It was concluded that 
is was  rather unlikely that the osteoarthritic of the spine 
was related to the service connected carbuncle of the neck 
disability and multiple surgeries.  Most importantly, in a 
March 2003 VA neurological examination conducted to assess 
the veteran's complaints of neck pain, the examiner concluded 
that the veteran did not have cervical radiculopathy, but 
indicated that it is as likely as not that the veteran's neck 
pain was related to the multiple surgeries that the veteran 
has undergone for the carbuncle of the neck, with surgical 
scars, disability.  



Analysis

The medical evidence, testimony and statements of record show 
that the veteran has a history of recurrent carbuncles of the 
neck for which he has received multiple surgeries and steroid 
injections.

Upon review of the medical evidence and testimony by the 
veteran, it is apparent that the veteran experiences neck 
pain and swelling as a result of the multiple surgeries 
performed on his neck.  These surgeries were performed in 
order to address the carbuncles of the neck.  The physician, 
during the VA examination dated in March 2003 clearly opined 
that the veteran's neck pain is likely due to the multiple 
surgeries performed on his neck for treatment of the service 
connected neck carbuncle.  

Applying the benefit of the doubt rule to the veteran's case, 
the Board finds that there is a nexus between the veteran's 
service connected carbuncle of the neck, with surgical scars, 
disability and the veteran's neck pain.  

Subsequent to considering all of the evidence, if reasonable 
doubt arises regarding a determinative issue in a claim, the 
benefit of the doubt should be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's neck pain is as likely as not 
related to the veteran's service connected carbuncle of the 
neck, with surgical scars, disability.

ORDER

Service connection is granted for neck pain.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



